Name: Commission Regulation (EEC) No 627/89 of 10 March 1989 suspending the preferential customs duties and re-introducing the Common Customs Tariff duty on imports of large-flowered roses originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 3 . 89 Official Journal of the European Communities No L 68/25 COMMISSION REGULATION (EEC) No 627/89 of 10 March 1989 suspending the preferential customs duties and re-introducing the Common Customs Tariff duty on imports of large-flowered roses originating in Morocco during that period, the prices of the import product have been below that level ; Whereas Commission Regulation (EEC) No 3557/88 Q fixes the Community producer prices for carnations and roses for the application of the import arrangements ; Whereas Commission Regulation (EEC) No 700/88 (8), as amended by Regulation (EEC) No 3556/88 ('), lays down the detailed rules for the application of the arrangements ; Whereas, in order to enable the arrangements to operate normally, the following should be used for the calculation of the import prices :  for the currencies which are maintained against one another within a maximum spread at any given moment for spot rate transactions of 2,25 %, a conversion rate based on their central rate adjusted by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regulation (EEC) No 1676/85 (10), as last amended by Regulation (EEC) No 1636/87 (");  for the other currencies, a conversion rate based on the arithmetic mean of the spot market rates for the currency, as recorded over a given period, against the Community currencies referred to in the preceding indent, and the abovementioned factor ; Whereas, on the basis of prices recorded pursuant to Regulations (EEC) No 4088/87 and (EEC) No 700/88, it must be concluded that the conditions laid down in Article 2 (2) of Regulation (EEC) No 4088/87 for suspension of the preferential customs duty are met for large flowered roses originating in Morocco ; whereas the Common Customs Tariff duty should be re-introduced, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel , Jordan and Morocco ('), as amended by Regulation (EEC) No 3551 /88 (2), and in particular Article 5 (2) (b) thereof, Whereas Regulation (EEC) No 4088/87 lays down the conditions for applying a preferential duty on large ­ flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations within the limit of tariff quotas opened annually for imports into the Community of fresh cut flowers ; Whereas Council Regulation (EEC) No 3005/88 (3), (EEC) No 3175/88 (4), (EEC) No 3552/88 0 and (EEC) No 4078/88 (6) open and provide for the administration of Community tariff quotas for cut flowers and flower buds, fresh, originating in Cyprus, Jordan, Morocco and Israel respectively ; Whereas Article 2 of Regulation (EEC) No 4088/87 provides, on the one hand, that for a given product of a given origin, the preferential customs duty is to be applicable only if the price of the imported product is at least equal to 85 % of the Community producer price ; whereas, on the other hand, the preferential customs duty is, : except in exceptional cases, suspended and the Common Customs Tariff duty introduced for a given product of a given origin : (a) if, on two successive market days, the prices of the imported product are less than 85 % of the Community producer price in respect of at least 30 % of the quantities for which prices are available on representative import markets ; or (b) if, over a period of five to seven successive market days, the prices of the imported product are alterna ­ tively above and below 85 % of the Community producer price in respect of at least 30 % of the quantities for which prices are available on the representative import markets and if, for three days HAS ADOPTED THIS REGULATION : Article 1 For imports of large-flowered roses (CN code ex 0603 10 51 ), originating in Morocco, the preferential customs duty fixed by Council Regulation (EEC) No 3552/88 is hereby suspended and the Common Customs Tariff duty is hereby re-introduced. Article 2 This Regulation shall enter into force on 13 March 1989 . (') OJ No L 382, 31 . 12. 1987, p. 22. 0 OJ No L 311 , 17. 11 . 1988 , p. 1 . (3) OJ No L 271 , 1 . 10 . 1988, p. 7 . (4) OJ No L 283, 18 . 10 . 1988 , p. 1 . O OJ No L 311 , 17 . 11 . 1988 , p. 2. (6) OJ No L 359, 28 . 12. 1988 , p. 8 . 0 OJ No L 311 , 17. 11 . 1988, p. 9. (g) OJ No L 72, 18 . 3 . 1988, p. 16. (') OJ No L 311 , 17. 11 . 1988, p. 8 . H OJ No L 164, 24. 6. 1985, p. 1 . ( ») OJ No L 153, 13 . 6. 1987, p . 1 . No L 68/26 11 . 3 . 89Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels^ 10 March 1989. For the Commission Ray MAC SHARRY Member of the Commission